The delegation
of Senegal would like to congratulate you very warmly,
Mr. President, on your election to the presidency of the
fifty-ninth session of the General Assembly. I assure
you of our full support as you carry out your noble
work. I also wish to extend my congratulations and
encouragement to all the members of the Bureau.
I would also like to recognize the commitment of
Secretary-General Kofi Annan, whose tireless efforts
to make the United Nations a strong, working and
credible Organization reflects his faith in the ideals of
peace, development and concord among peoples. We
must now continue to breathe life into these ideals, so
that current and future generations will have a peaceful
and safe world, a world without absurd hatred or
gratuitous violence. This vision should lead us to re-
invigorate the values of multilateralism and universality
that are epitomized by our Organization. In other words,
the world needs now, more than ever, a United Nations
that is strong and strengthened in its legitimacy.
We welcome, therefore, the decision of the
United Nations Secretary-General to establish a panel
of eminent persons on threats, challenges and change,
whose conclusions will be presented next December. In
this respect, we recall the African position on reform of
the Security Council, which advocates among other
things, the assignment to Africa of at least two
permanent seats and two extra non-permanent seats.
Africa would choose the recipients of those seats
according to a process that has yet to be determined.
As I extol universality, I feel it is unfair that the
Republic of China on Taiwan, with its 23 million
inhabitants, its major democratic system and its
impressive economic vitality, would still be sidelined
from the work of the United Nations, whose Charter
does rightly enshrine the essential principles of justice
and universality.
This denial of justice also affects the valiant
people of Palestine, who, under the legitimate authority
of President Yasser Arafat, have been deprived of its
fundamental right to sovereignty and ongoing
existence. The defiant attitude of the occupying Power
vis-à-vis the international community, recently
illustrated by the Israeli authorities’ refusal to abide by
the opinion of the International Court of Justice
requiring Israel to immediately stop the illegal building
2

of the separation wall in Palestinian territory, imperils
the foundations of international legality. I solemnly
appeal to the international community and, in
particular, to the members of the Quartet, asking them
to persevere in their efforts for an immediate
resumption of dialogue, so that we may achieve a fair,
equitable and lasting solution to this disagreement. The
peoples of Palestine and Israel, needless to recall, are
condemned by history and geography to live together.
For our part, Senegal, which chairs the United
Nations Committee on the Exercise of the Inalienable
Rights of the Palestinian People, will continue, with its
people, to unfailingly support the Palestinian people,
battered by this crisis that has lasted far too long. As a
contribution to the quest for peace, I suggested that we
conduct a special meeting, outside our regular work, on
the situation in Palestine aimed at enhancing the work
launched by the Quartet and in the spirit of the road
map, in order to establish by 2005 a sovereign and
viable Palestinian State, living side by side with the
State of Israel, within safe and internationally
recognized borders guaranteed for the two States. This
initiative, which has already been endorsed by the
Non-Aligned Movement and the African Union, will
provide an opportunity to mobilize the international
community around the effective implementation of the
road map.
In awarding me yesterday the 2004 Human
Rights Award, the International League for Human
Rights in fact honoured, through Senegal’s head of
State, all of the Senegalese people, a people attached to
freedom and to the respect of human dignity. My
Government will continue to work to promote and
protect human rights, the rule of law and good public
and private governance. In talking about human rights,
I am naturally thinking of the fundamental rights of
women, children, disabled persons, seniors and all
vulnerable people. This deep commitment to mankind
motivated my decision to submit draft legislation to the
Senegalese national assembly to abolish capital
punishment in Senegal.
Almost 60 years after the establishment of our
Organization, our world, which is so fragile, still sees
longstanding dangers such as nuclear proliferation and
the emergence of new dangers such as terrorism and
AIDS, which represent a serious threat to international
peace and security. I must remind Members here of the
need to do more to strengthen, under the leadership of
the Security Council’s Counter-Terrorism Committee,
the mechanisms that already exist for cooperation and
technical assistance in order to provide those countries
who so wish human, technical and adequate financial
resources to combat terrorism. This initiative, of
course, must be paired with States’ increased adherence
to treaties and protocols in this key area. It is for this
purpose that the African Union adopted last July an
additional protocol to the Organization of African
Unity’s Algiers Convention on the Prevention and
Combating of Terrorism, proposed by Senegal on
17 October 2001 at the African conference on
terrorism, held in Dakar.
This collective approach should also be adopted
to tackle the difficult problem of small arms and light
weapons. Senegal supports making the moratorium on
the importation, exportation and production of small
arms and light weapons of the Economic Community
of West African States into a convention in West
Africa, since these arms are truly weapons of mass
destruction in our subregion.
There are other destructive scourges. I would like
to speak about AIDS. In accordance with the
declaration that we adopted in 2001, we must act more
quickly and more vigorously in critical areas such as
prevention and access to antiretroviral treatments if we
really do wish to stop this disease and its devastating
effects. Since antiretroviral medication is now free for
all those who are afflicted, thanks to our tenacity,
Senegal has remained a success story in combating
AIDS.
Another seemingly ignored ill is poliomyelitis,
which we have completely eliminated in Senegal.
However, this scourge remains as serious as ever in the
rest of Africa.
During this second trimester of 2004, the North
and West parts of Africa have witnessed the invasion
of swarms of locusts, the dreaded scourge which has
infested large agricultural areas in the region of the
Sahel and some North African countries. This threat,
which has already destroyed entire civilizations, is now
compromising the lives of tens of millions of people
right before harvest time. At the very beginning, I
personally sounded the alarm, speaking to the
international community in Rome last March. Despite
another appeal by the Director-General of the Food and
Agriculture Organization of the United Nations (FAO),
assistance was late in coming and is only now under
way, but in ways that are not very effective.
3

Whatever the case may be, Senegal has begun to
work on this issue, and today we are succeeding in
containing this danger. Together with neighbouring
countries, the countries bordering the Sahel, we are
trying to launch an extensive campaign for the final
elimination of these locusts. In this regard, we note
with great satisfaction the involvement of African
countries, including Algeria, Morocco, Nigeria, South
Africa, Libya and Egypt in this issue. Today, our
people remain concerned about the possible migration
of these locusts, carried by the wind, to other areas in
the region, in particular to the Maghreb. We are also
pleased to announce that we have received substantial
support by the World Bank, among other international
organizations. This means that we have a shared
responsibility to strengthen and mobilize the
international community against locusts and, if we
succeed in saving the crops, to completely eliminate
them, starting at their source.
The task at hand in this area should not make us
lose sight of the huge field of work that remains to be
tackled, namely combating the poverty that strikes
millions of people throughout the world, in particular
in the least developed countries so that we can achieve
the Millennium Development Goals in terms of
agriculture. I must say here that I am satisfied with the
outcome of the meeting that was held on the initiative
of President Lula, the President of Brazil.
Yet we all see and are concerned that, as has been
emphasized by the Secretary-General and others, in
spite of the relative improvement in the economic
situation in Africa since 1995, the chances of our
continent achieving the Millennium Development
Goals are still rather low given the lack of progress to
date. Implementation of those Goals is particularly at risk
even at a time when the world economy is progressing
in an encouraging way: Africa continues, mainly
because of the export subsidies of developed countries,
to be marginalized in world trade. It is a truism to say
that those subsidies help to impoverish African
producer countries and increase unemployment.
Another problem is the thorny issue of African
debt. The continent has dedicated itself to resolution of
this problem: next year we will hold a major summit
preceded by a technical meeting on ending Africa’s
indebtedness.
The Extraordinary Summit of the African Union
on Employment and Poverty Alleviation in Africa, just
held in Ouagadougou on 8 and 9 September, illustrates
our continent’s determination to continue to devote
special attention to the fight against unemployment,
which is a key priority for development. A successful
outcome — in keeping with the outcomes of the various
summits which have given direction to the New
Partnership for Africa’s Development (NEPAD) —
requires the international community to make a
stronger commitment, alongside Africa, to help
materialize this important partnership programme. And
that is why I say that I am pleased to see the progress
we have made on NEPAD financing since the Group of
Eight (G-8) meeting in Kananaskis, Canada.
Although insufficiently highlighted, efforts for
African development made under NEPAD and the
support actions of the international community —
particularly those taken by the G-8 and the United
Nations system — are still in evidence, which pleases
me. We have made basically two proposals. The first
has to do with the convening in Senegal’s capital of an
agricultural forum, on the model of the Davos
economic forum, for the purpose, inter alia, of closing
the world agricultural gap. It will be held in February
2005 in Dakar.
The ever-growing digital divide separates the
developed countries from the developing countries. In
December 2003 in Geneva, the Secretary-General
convened The World Summit on the Information
Society. On that occasion, Africa proposed, through
myself, the idea of digital solidarity among peoples and
the establishment of a digital solidarity fund based on
volunteer efforts and not funded by any mandatory tax.
That idea was received with unanimous enthusiasm by
developing countries — Africa, Asia, Brazil, the
Middle East — and by a developed country: France.
Subsequently, the inaugural congress for the United
Cities and Local Governments organization was held in
Paris in May 2004; participants officially announced
their participation in the digital solidarity fund. To the
cities already mentioned elsewhere, I could add Rome,
Paris, Lille and Bilbao.
We are pleased that the Secretary-General has
established a task force on financing the information
society under the decision adopted at Geneva.
Providing Africa with the hardware and other computer
technology it needs is the only way to give us access to
the knowledge that accelerates development and,
which, in turn, will help to close the digital divide.
4

As members can see, the challenges we face are
enormous, numerous and pressing. The time has come
to strengthen the foundations of international
cooperation and, once and for all, to exorcize the risk
of social bipolarization throughout the world where
affluence rubs elbows with the most extreme poverty
and where the values of solidarity and respect for the
sacredness of human life become vain words. That is
why I suggested that we hold an international
conference in Dakar on an Islamic-Christian dialogue,
whose objectives would be to help us better understand
one another, to strengthen peaceful coexistence
between Muslims and Christians and to promote a
dialogue among cultures.
Thus, by hosting the eleventh Islamic Summit in
2006, Senegal, which has a majority Muslim
population living in perfect harmony with their
Christian brothers, will continue its action to promote
fruitful inter-religious dialogue focused on the
sacrosanct principle of respect for the cultural and
religious identities of all peoples.